DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, a facsimile communication device, comprising: circuitry configured to: count, for each of one or more facsimile numbers, at least one of a number of facsimile transmission times or a number of output times that is stored in association with a corresponding one of the one or more facsimile numbers, the number of facsimile transmission times being counted in relation to a facsimile transmitted, the number of output times being counted in relation to a facsimile received and output; determine whether registration of a specified facsimile number for unwanted facsimile is reasonable to be performed, based on at least one of first information or second information, the first information indicating the number of facsimile transmission times associated with the specified facsimile number, the second information indicating the number of output times associated with the specified facsimile number, the specified facsimile number being included in the one or more facsimile numbers; and in response to a determination result indicating that the registration of the specified facsimile number for the unwanted facsimile is reasonable to be performed, register the specified facsimile number for the unwanted facsimile; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.
Claims 2-9 depend on claim 1 thus are allowable for the same reasons stated above.
Claims 10 and 11 recite similar limitations as claim 1 thus are allowable for the same reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugita (US 2019/0098166) teaches an image processing apparatus that registers a fax address.
Filbrich (US 2008/0007793) teaches a system that determines whether a fax number is valid or invalid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENT YIP/Primary Examiner, Art Unit 2672